         Case 4:19-cv-00285-BSM Document 22 Filed 07/07/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

LEROY FRANCE                                                                    PLAINTIFF

v.                          Case No. 4:19-cv-00285 BSM

TD AUTO FINANCE                                                              DEFENDANT

                                          ORDER

       Pursuant to the parties’ stipulation of dismissal [Doc. No. 21] and Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with prejudice with each party bearing

its own costs and fees.

       IT IS SO ORDERED this 7th day of July, 2020.


                                                    UNITED STATES DISTRICT JUDGE
